


EXHIBIT 10.1
[fslogo063013.jpg]




Amendment to Change in Control Severance Agreement


This Amendment is effective as of August 1, 2013 by and between First Solar,
Inc., a Delaware corporation (the “Company”) and [NAME] (the “Executive”).


WHEREAS, the Company and the Executive are party to a Change in Control
Severance Agreement dated as of [DATE] (the “CIC Agreement”) and desire to amend
certain provisions of the CIC Agreement comply with, and avoid penalties under,
Section 409A of the Internal Revenue Code of 1986, as amended, and the treasury
regulations promulgated thereunder (“Section 409A”);


NOW, THEREFORE, in consideration of the foregoing promises and the mutual
covenants, terms and conditions set forth herein, and intending to be legally
bound hereby, the Company and the Executive hereby agree that the CIC Agreement
is amended as provided herein.


1.
Notwithstanding the definition of “Change in Control” provided in the CIC
Agreement, the occurrence of any of the events specified in such definition
shall only constitute a “Change in Control” for purposes of the CIC Agreement if
such event constitutes, as applicable, a change in ownership or effective
control of a corporation or a change in ownership of a substantial portion of
the assets of a corporation within the meaning of Treasury Regulation Section
1.409A-3(i)(5).



2.
Notwithstanding Section 4(a)(i) and 4(a)(iii) of the CIC Agreement, in the event
of a Qualifying Termination described in clause (iii) of the definition thereof
(i.e., certain terminations without Cause prior to a Change in Control), (A) the
severance payment described in Section 4(a)(i) of the CIC Agreement shall be
reduced by the aggregate amount of any Severance Payments (within the meaning of
the Employment Agreement) paid or payable to the Executive pursuant to the
Employment Agreement (for the avoidance of doubt, nothing herein or in the CIC
Agreement shall waive or alter the payment terms of any Severance Payments
payable pursuant to the Employment Agreement) and (B) the 18-month period
described in Section 4(a)(iii) shall be reduced by the period of time that the
Executive receives any benefits pursuant to Section 1.5(c) of the Employment
Agreement.



3.
To the extent required by Section 409A, any payment or benefit pursuant to the
CIC Agreement that would be considered deferred compensation subject to, and not
exempt from, Section 409A, payable or provided upon a termination of the
Executive's employment shall only be paid or provided to the Executive upon the
Executive's separation from service (within the meaning of Section 409A).



4.
Except as provided above, the CIC Agreement shall remain in full force and
effect.



August 1, 2013                        FIRST SOLAR, INC.
by:
 
 
Name: Carol Campbell
 
Title: EVP, Human Resources

 
 
[NAME]





